DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
2.	This application claims priority to PCT/AU2020/050089 filed February 5, 2020.
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  
Information Disclosure Statement

4.	The Information Disclosure Statement filed on July 30, 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-4 and 6-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al (2014/0229251), hereinafter Lim.
	With respect to claims 1, 14-17, 19, and 21, Lim teaches a communication system (paragraph 0008) comprising: multiple unique read-only tags providing respective codes (paragraph 0029) and to be deployed in association with respective locations (paragraph 0030); a deployment computer system (paragraph 0029 - “OR code distributor’’) to generate the respective codes for the multiple unique read-only tags at
deployment of the multiple unique read-only tags, each code encoding a unique weblink (see figure 4, item 42); a configuration computer system (see figure 2, item 22) to receive user input from an administrator (paragraph 0043 “merchant server”’) to associate each of the multiple read-only tags with information regarding the location of that read-only tag and with information regarding a communication end-point for communication in relation to the location (see figure 6, item 60 and paragraph 0042-0043); a communication server (figure 2, item 22) configured to: receive a web-request for one of the unique weblinks from a personalized device that reads the read-only tag with the one of the unique weblinks encoded thereon (paragraph 0042); retrieve the information regarding the location associated with the one of the unique weblinks (paragraph 0034); provide the retrieved information to an operator at the communication end-point associated with the one of the unique weblinks (see figures 6-12 and paragraph 0042); and establish a communication channel between the personalized device and an operator (paragraphs 0042-0043 and 0046).
	With respect to claim 2, Lim illustrates in figures 1 and 2, the read-only tags
comprising a QR code.
	With respect to claim 3, Lim illustrates in figure 2 and describes in paragraphs 0023 and 0042, the communication system, wherein the respective locations associated with the multiple read-only tags are locations of respective unpersonalized devices and the information associated with the location comprises information about the unpersonalized devices to facilitate the operator to provide support for the respective unpersonalized devices.
	With respect to claims 4 and 8, Lim teaches in paragraphs 0024-0026 and 0042-0043, the communication system, wherein the communication server is further configured to serve a website to the personalized device, the website comprising options for establishing the communication channel.
	With respect to claim 6, Lim illustrates in figure 2 as well as paragraph 0029, the communication system, wherein the website is based on a static template with dynamic elements that are filled with content specific to the corresponding read-only tag.
	With respect to claim 7, Lim teaches in paragraphs 0008, 0026, 0034, and 0042 the communication system, wherein the options are based on the information associated with the location received from the administrator.
	With respect to claim 9, Lim discloses in paragraph 0028, the communication system, wherein the communication channel comprises an audio call or video call.
	With respect to claim 10, Lim discloses in paragraph 0022, Amended) The communication system of claim 1, wherein the weblink comprises a uniform resource locator (URL) comprising a hostname and a filename, wherein the filename is unique and generated by the deployment computer system to generate the code.
	With respect to claim 11, Lim discloses in paragraph 0046 and illustrates in figures 7-12, the communication system, wherein the configuration computer system is configured to generate a graphical user interface for the administrator to input the information.
	With respect to claim 12, Lim discloses in paragraphs 0053-0054, the communication system, wherein the graphical user interface comprises a list of candidate end-points from which the administrator can choose the end-point.
	With respect to claim 13, Lim discloses in paragraph 0042 and figures 7-12, the communication system, further comprising a routing layer that routes the web-request to one of multiple websites, wherein the routing layer is configurable to change the one of the multiple websites after deployment of an associated unique read-only tag.
	With respect to claim 18, Lim discloses in paragraph 0066, the method, wherein associating each of the sets of data with a unique weblink results in an association between each of the sets of data with a unique weblink that is configurable to change the one of the sets of data that is associated with a the unique weblink after deployment of the tag at the deployment point.
	With respect to claim 20, Lim discloses in paragraph 0059, the method, wherein each of the sets of data is a website comprising a user control element to establish a communication channel: and the method further comprises providing a configuration interface to activate and de-activate the user control element to establish the communication channel.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see form PTO-892 reference cited.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406. The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
April 7, 2022